Case 5:19-cv-00315-JPB-JPM Document 92 Filed 07/12/21 Page 1 of 1 PageID #: 650




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                         Wheeling

 DIANA MEY,

                         Plaintiff,

                 v.                                       CIVIL ACTION NO. 5:19-CV-315
                                                          Judge Bailey

 MEDGUARD ALERT, INC.,
 SAFE HOME SECURITY, INC.,
 LIFEWATCH, INC. and A
 HOLDING GROUP, LLC,

                         Defendants.

                                      ORDER DISMISSING CASE

        On July 9, 2021, the parties in this case filed a Stipulation of Dismissal with

 Prejudice [Doc. 91], advising the Court that the parties have agreed to the same. In light

 of the stipulation, it is ORDERED that this civil action be, and the same is hereby,

 DISMISSED WITH PREJUDICE and retired from the docket of this Court.

        The parties need not submit any additional proposed dismissal or other final order

 unless it is required by law or is necessary under the terms of any agreement resolving this

 civil action.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to all counsel of record herein.

        DATED: July 12, 2021.
